DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments/remarks filed on 08/12/2022 have been entered and fully considered.
Instant claims 1 and 25 have been amended currently.
Instant claims 30-34 are newly added currently.
Currently, instant claims 1-34 are pending.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant states and discusses on p. 7-8 of the current remarks directed to the previously and currently maintained double patenting rejection, which has been fully considered.  However, the double patenting rejection is held in abeyance and is maintained until otherwise.
	Applicant states and discusses on p. 8-10 of the current remarks that, “Each of independent claims 1, 25 and 30 recites that the agent that restores coagulation contacts "only a fraction" of the anti-coagulated biological sample. However, Ingber is silent with respect to this limitation, and Ranby discloses a different in bulk approach, i.e., by adding anti-coagulant to the entire sample, instead of to "only a fraction" of the sample at a time…  There is nothing in Ranby or Ingber that teaches introducing the agent that restores coagulation into side channels so as to control clotting by contacting the agent with only a fraction of the sample.” The Examiner disagrees. As now newly stated in the modified rejection below, Ranby discloses (col. 2, lines 23-37) performing an analysis in in vitro on very small amounts of sample of the biological fluid in question:  (encompassing “in an amount sufficient to restore the coagulation abilities of at least a portion of said anti-coagulated biological sample” and “only a fraction of said anti-coagulated biological sample”). Emphasis added. With this cited, it is the position of the Examiner that the combination of Ingber et al. and Ranby meet the limitations of the currently amended instant claims and new claims.
Applicant states and discusses on p. 10-11 of the current remarks that there is now way to combine Ingber et al. with Ranby to meet the current claim limitations. The Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ingber et al. (para. [0103]) and Ranby (col. 1, para. 1: “Field of Invention”) both disclose the monitoring of blood clotting or coagulation as it happens in mammals such as humans. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the coagulation-inhibiting substance and antibodies which neutralize the coagulation-inhibiting substances of Ranby in the organ chips of Ingber et al. for the purpose of studying blood clotting or coagulation in an organ chip, a safe nonlife threating environment, versus in a human in order to preserve human life while studying the effects of blood clotting or coagulation as it happens - example of the risk of some anesthetics that needed to be studied in a life preserving environment for humans as discussed in para. [0209]-[0210] of Ingber et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 15/648,162 (US 2018/0017585 A1) - now U.S. 10,989,721 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both copending applications recite methods of using a microfluidic device, wherein the device comprises an input and output channel, a test channel with endothelial cells disposed there within the test channel, and at least one input additive channel (see both sets of pending claims).  Both sets of claims further recite the use of “portions” (or “active region”) of channel(s) for analysis (see both sets of pending claims).  Both sets of claims recite a method of using the same microfluidic device (see both sets of pending claims); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ both methods with microfluidic devices for the purpose of analyzing an amount or portion of a biological sample via an amount or portion of an agent in order to observe coagulation and/or anti-coagulation of the biological sample.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0342445 A1 (Ingber et al.) in view of U.S. 6,156,530 (Ranby).
In regards to instant claims 1, 10-11, 17-20, 25-26, 30, and 34; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant (“providing, a microfluidic device comprising …”).  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise:  a body comprising a central channel (encompassing “a test channel”) therein, and an least partially “porous” and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a back channel”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “a plurality of first additive channels …” with “terminal openings”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise:  a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber (further encompassing “a plurality of second additive channels …” with “terminal openings”).  Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have “positioned” inlets (“input channel”) and outlets (“output channel”) for delivery of fluids to the Microvascular channels lined (encompassing “an active region of the channel …”) by microvascular “endothelium” and Interstitial fluid channels lined (also encompassing “an active region of the channel …”) by organ-specific parenchymal “cells” - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Ingber et al. further discloses (para. [0278]-[0293]) a method of processing cells within organ chips of a system employing at least one active agent:  (“A method of using a microfluidic device, comprising …”).  Ingber et al. also discloses (para. [0299]) that “method” includes one or more methods, and/or steps of the type described herein and/or which will become apparent to those persons skilled in the art upon reading this disclosure and so forth (encompassing claimed steps being “performed in any order or simultaneously.”).  Ingber et al. discloses (fig. 1 and 11E) the use of a plurality of tubes (further encompassing a plurality of first and second “additive channels” with “terminal openings”) connected to microfluidic chip devices via input and output ports (further encompassing “input” and “output” portions that are “rigid”) that are not numbered in their figures; furthermore, Ingber et al. expressly discloses/shows (fig. 11E) fluid flowing descriptions via arrows from separate lines/channels into a singular line/channel:  (“flows from said at least two input additive channels into said input portion of said test channel,” and “flows from said at least two input additive channels, merges with flow from step b) into said input portion of said test channel,”).  Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific “binding” (the Examiner is reading this on the claimed “fixing” of the instant claims) of a species in the fluid to the inner surface(s) of a channel(s) such as the use of a surfactant or a blocking protein for reducing cell or protein adhesion; and further discloses appropriate methods and/or reagents for use to reduce non-specific binding of a species in a fluid to the channel wall(s) and/or membranes based on a substrate material of the microfluidic devices and/or types of species to be blocked:  (encompassing “an anticoagulant biological sample …”, “an agents that restores the coagulation abilities ...”,and claimed method steps starting with “flowing said anti-coagulated … and flowing said agent …”).
Ingber et al. does not expressly disclose a “restoring” limitation wherein “an amount sufficient to restore the coagulation abilities of said at least a portion of said anti-coagulated biological sample …” is accomplished via the use of an “agent” that is flowed.  However, Ranby discloses (title and abstract) a method of analyzing coagulative, fibrinolytic or haemostatic activity in, especially, blood or plasma from mammals, particularly humans.  Ranby recites (claims 1-13) a method of diagnosing thrombophilia in a mammal, wherein one step recites (claim 4) that a sample of said blood or blood plasma is anticoagulated with a coagulation-inhibiting substance selected from hirudin or heparin, and that said return to coagulable state is accomplished by addition of antibodies which neutralize the coagulation-inhibiting activity of said hirudin, or by addition of heparinase to neutralize the coagulation-inhibiting activity of said heparin:  (encompassing the “restoring” limitations of the instant claims).  Furthermore, Ranby discloses (col. 2, lines 23-37) performing an analysis in in vitro on very small amounts of sample of the biological fluid in question:  (encompassing “in an amount sufficient to restore the coagulation abilities of at least a portion of said anti-coagulated biological sample” and “only a fraction of said anti-coagulated biological sample”).  Ingber et al. (para. [0103]) and Ranby (col. 1, para. 1: “Field of Invention”) both disclose the monitoring of blood clotting or coagulation as it happens in mammals such as humans.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the coagulation-inhibiting substance and antibodies which neutralize the coagulation-inhibiting substances of Ranby in the organ chips of Ingber et al. for the purpose of studying blood clotting or coagulation in an organ chip, a safe nonlife threating environment, versus in a human in order to preserve human life while studying the effects of blood clotting or coagulation as it happens - example of the risk of some anesthetics that needed to be studied in a life preserving environment for humans as discussed in para. [0209]-[0210] of Ingber et al.

In regards to instant claims 2 and 29; Ingber et al. discloses that one skilled in the art can adjust the condition of their chip system (by modulating the “flow rates” of fluids) - (para. [0073]).
In regards to instant claims 3-4; Ingber et al. discloses observing blood clot formation (encompassing “a thrombotic process” based off the well-known common definition of the word “thrombosis”) as seen in humans in a lung-on-a-chip system (para. [0103]).
In regards to instant claims 5-6 and 31-32; Ingber et al. discloses collecting cell from fluid samples like a “blood” sample (para. [0306]).
In regards to instant claims 7 and 33; Ingber et al. discloses a graph of muscular thin films – MTFs - mimicking whole heart tissue drug responses to “calcium”, caffeine, and isoproterenol (fig. 5 and para. [0017]).
In regards to instant claims 8-9; Ingber et al. discloses using “optical imaging” and contractility analysis of “cells” exposed to a culture medium with or without an active agent within heart chips (para. [0072] and [0110]).
In regards to instant claims 12-16; Ingber et al. discloses organ chips with at least one outlet port (“output channel”) for fluid to exit, wherein, in some embodiments, at least one port can be connected to at least one electrical component like an electrode for ECG measurement (encompassing “wherein said analyzing comprises testing for the existence of, or the amount of, components …”) - (para. [0064]).  Ingber et al. discloses lung chips to evaluate lung response to an active agent that show blood “clotting” formation that is seen in humans (para. [0103]).
In regards to instant claims 21-24; Ingber et al. discloses the use of different types of organ chips that are lined with different types of cells (encompassing “non-endothelial cell type”) - (para. [0069]-[0070]).
In regards to instant claims 27-28; Ingber et al. discloses “perpendicularly” oriented inlet and outlet channels and lines for a microfluidic device (fig. 1).  









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797               

                                                                                                                                                                                         /JENNIFER WECKER/Primary Examiner, Art Unit 1797